Citation Nr: 0421379
Decision Date: 07/26/04	Archive Date: 10/04/04

Citation Nr: 0421379	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-23 527	)	DATE JUL 26 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to benefits for visual acuity loss of the left 
eye under the provisions of 38 U.S.C.A. § 1151 due to medical 
treatment received at the VA Medical Center in Indianapolis, 
Indiana in February 1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active duty training from October 11 to 
November 14, 1972, and had active service from September 16, 
to October 7, 1974, and from August 20, to September 24, 
1976.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which granted service connection for a residual scar from 
a laceration to the left eyebrow.  The veteran perfected an 
appeal to rating assigned for the residual scar and raised 
the additional issue of service connection for loss of vision 
in the left eye under the provisions of 38 U.S.C.A. § 1151 in 
his substantive appeal.  In March 2001, the Board denied an 
increased rating for the residual scar and remanded the 
current issue on appeal to the RO for additional development.  

As will be discussed in greater detail herein below, the date 
of the medical treatment in question was more likely in 
February, rather than in January 1994.  Therefore, the issue 
has been restated to more accurately reflect the date of VA 
treatment.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not suffer visual acuity loss in the left 
eye as the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA medical personnel during treatment for a 
laceration of the left eyebrow in February 1994.  




CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for visual acuity loss in the left eye is not 
warranted. 38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA service connection (emphasis 
added) claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  Finally, the Court held that VCAA included a 
fourth element of the requisite notice, requiring that VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim" 
(emphasis in original).  However, an opinion of the VA 
General Counsel has held that this statement by the Court is 
dicta, and hence, is not binding on Board decisions.  
(VAOPGCPREC 1-2004, (February 2004)).  

In this case, the rating actions of April and June 1996 were 
issued before the RO provided the veteran with notice of 
VCAA.  Thus, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO which were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that information and discussions as 
contained in the April and June 1999 rating decisions, the 
October 1999 statement of the case, the February 2004 
supplemental statement of the case (SSOC), the March 2001 
Board remand, and in letters sent to the veteran in April 
2001 and November 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, in a letter received in November 2003, the 
veteran indicated that he had no additional evidence to 
submit.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A claim of service connection for residuals of a left eye 
injury was received in March 1999.  At that time, the veteran 
reported that on February 17, 1994, he was accidentally 
pushed into the backboard while playing basketball at a VA 
medical facility and required several stitches to close the 
wound.  The veteran contends that the vision in his left eye 
has deteriorated ever since the accident.  

At this point it should be noted that the RO attempted to 
obtain all of the treatment records for the veteran's left 
eye injury in 1994, but was unable to locate the initial 
treatment records.  The available evidence shows that the 
veteran was seen at a VA radiology department on February 1, 
1994 to rule out a fracture of the left orbit.  The report 
noted only a history of injury.  X-ray studies of the left 
orbit (four views) were negative and showed no evidence of 
fracture.  An outpatient report dated February 7, 1994 
indicated that the veteran was seen for removal of stitches 
over his left eye.  The reported indicated that he sustained 
a laceration over his left eye while playing basketball at 
"CSR" and that he received sutures to close the cut the 
previous Wednesday [February 2, 1994].  The laceration above 
the left eye was well healed and the 5 sutures were removed.  
It was remarked that he passed his visual acuity test.

A VA outpatient eye examination report in September 1995 
showed that the veteran was seen for complaints of blurry 
near vision for the past two years; distant vision was 
reported to be fine.  A history of bilateral muscle surgery 
in 1962 was noted.  There was no mention of the February 1994 
injury.  Uncorrected distant vision was 20/30-NI in the right 
eye and 20/20-2 in the left eye.  Slit lamp examination and 
posterior segment were within normal limits, bilaterally.  
The pupils were normal and no afferent papillary defect was 
noted.  The diagnoses was myopia/presbyopia.  

On VA eye examination in May 1999, uncorrected distant visual 
acuity was 20/30-2 in the right eye and 20/20 in the left 
eye.  Uncorrected near vision was 20/80 in the right eye and 
20/100 in the left eye, with refractive correction to 20/25+2 
and 20/20, respectively.  Pupils were equal and reactive to 
light without papillary afferent defect.  Extraocular 
motilities and confrontation fields were full.  There was no 
reported diplopia or visual field defect.  Intraocular 
pressures measured with Goldmann tynometry were 15 in both 
eyes.  On slit lamp examination, the cornea was clear.  All 
other structures were within normal limits.  On dilated 
fundus examination, the discs were healthy and macular 
vessels were within normal limits.  Periphery showed lattice 
degeneration and macular drusen in both eyes.  The impression 
included astigmatism and presbyopia with lance degeneration 
and macular drusen in both eyes.  The examiner recommended 
reading glasses and no further treatment.  

When examined by VA in March 2003, the veteran reported a 
history of strabismal surgery as a child.  The diagnoses 
included nucleosclerotic cataracts and maculae drusen, 
bilaterally, history of trauma to the left eye, and status 
post strabismal surgery.  

In September 2003, the claims file was reviewed by two VA 
physicians, including the physician who conducted the March 
2003 VA eye examination.  The report included a detailed 
description of the veteran's eye problems, including the 
clinical and diagnostic findings from the medial reports 
discussed above.  The physician's opined that the veteran's 
decreased visual acuity was not related to any medical 
treatment by VA, but rather to the presence of cataracts and 
drusen.  

Analysis

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not recently foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

In this case, the evidence shows that the veteran sustained a 
laceration above the left eye while playing basketball at a 
VA medical facility on or about February 1, 1994.  The 
laceration was sutured and an x-ray study at that time showed 
no evidence of fracture of the left orbit.  He passed the 
visual acuity test.  The evidence shows that the veteran 
presently needs reading glasses for myopia and presbyopia in 
both eyes.  He also has additional disability involving 
cataracts and drusen which are also shown to be bilateral in 
nature.  Although he believes that the decrease in visual 
acuity in the left eye is related to the injury and treatment 
by VA in 1994 he, as a lay person, is not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  Moreover, he has not presented any 
competent medical evidence to support his assertions.  

On the other hand, the veteran was examined by VA for the 
specific purpose of determining the nature and etiology of 
his current decreased vision in the left eye.  After 
reviewing the claims file, the physician's opined that there 
was no relationship between the injury and treatment by VA in 
February 1994, and his current bilateral decreased visual 
acuity.  

The Board finds that the weight of the credible evidence 
demonstrates that no additional disability of the left eye 
other than the residual scar (for which service connection 
has been established) was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
medical treatment provided to the veteran on or about 
February 1, 1994.  Consequently, the legal requirements are 
not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in February 
1994.  Accordingly, the claim is denied.  




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for visual acuity loss in the 
left eye as the result of medical treatment at a VA medical 
center in February 1994.  



____________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



